Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (09/07/2021) has been entered. 

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               Acknowledgements

3.	The Examiner would like to thank Atty. J. Winn, (Reg. No. 58,579) for the new list of amendments provided, clearly stated remarks and observations, and for the cooperation expediting the case.

3.1.	Upon new entry, claims (1 -09, 11 and 14) remain pending in the application, of which claims (1, 11, and 14) are the three (3) parallel running independent claims on record, being amended. Claims (10, 12 -13) were cancelled. 

3.2.	The Information Disclosure Statement (IDS) that was/were submitted on (10/01/2021 and 11/03/2021) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

3.3.	The previously presented 35 USC 112 rejection on record is withdrawn in view of the mew amendments and persuasive arguments provided. 

3.4.	The previously presented 35 USC 103 rejection on record is withdrawn in view of the mew amendments and persuasive arguments provided. 

    Notice of allowance

4.	The new amendments have been carefully reviewed, being persuasive, overcoming the latest 35 USC 103 rejection on record, also placing the instant application in conditions for allowance. Therefore a Notice of allowance appears on claims (1 -09, 11 and 14) as following:

    Reasons for allowance

5.    The newly amended Independent claims (1, 11 and 14) in parts, are drawn to – (e.g. a particular inter prediction methodology, applicable to affine models, (as shown in the flow chart of Fig. 6), employing interpolation filtering techniques, wherein the motion compensation model is an affine motion compensation model and the motion vector of the current full-integer pixel is determined using at least one motion vector of a pixel of a same block the current full-integer pixel belongs to, …emphasis added. 

5.1.    The below presented Prior art (PA) on record (see Section 6), fails to fairly disclose and/or suggest the new amended prediction methodology/construction as claimed, that further combined with the rest of features of the claimed codec process, have no analogous in the Art at the time the invention was made/filed, and is/are therefore considered a novelty.

5.2.       For at least above arguments, Examiner is believed that present claims to limitations, has/have been constructed in such manner that placed in condition for allowance. 

5.3.	The listed associated dependent claims further limit the corresponded independent claims (2 -9) on record, and are also allowed.

  Prior Art Citations

6.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

6.1.	Patent documentation:

US 7792192 B2		Nagarajan; et al.	  H04N19/523; 
US 20200244965		Sychev; et al.	  H04N19/105; H04N19/137; H04N19/537; 
US 20140133551		Alshina; et al.	  G06T3/4007; H04N19/537; H04N19/52; 
US 10045046 B2		Panchal; et al.	  H04N19/154; H04N19/80; H04N19/182; 
US 10506252 B2		Rusanovskyy; et al.	  H04N19/436; H04N7/12; H04N19/63; 

6.2.       Non Patent Literature:

_ Block-Adaptive Interpolation Filter for Sub-pixel motion compensation; 2012;
_ Block Adaptive Interpolation Filter using Trained Dictionary Sub-pixel motion compensation; 2011;

       CONCLUSIONS
  
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on
Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571)
272 -3922. Information regarding the status of an application may be obtained from Patent
Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.